                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

JASON LEE,                                       )
                                                 )
                  Plaintiff,                     )
                                                 )
       v.                                        )          No. 1:18CV264 HEA
                                                 )
BRIGETT AGNEW,                                   )
                                                 )
                  Defendant.                     )

                               OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon its own motion. On November 19, 2018, mail that

this Court sent to plaintiff was returned without a forwarding address, and plaintiff has not

notified the Court of any change in his address. The Local Rules of this Court require a pro se

party to promptly notify the Clerk of any change in his address or telephone number. See E.D.

Mo. L.R. 2.06(B). “If any mail to a pro se plaintiff or petitioner is returned to the Court without

a forwarding address and the pro se plaintiff does not notify the Court of the change of address

within thirty (30) days, the Court may, without further notice, dismiss the action without

prejudice.” Id.

        In this case, more than thirty days have passed since the mail was returned, and plaintiff

has not notified the Court of a change of address. The Court will therefore dismiss this action,

without prejudice, pursuant to Local Rule 2.06(B).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.
       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 20th day of December, 2018.




                                                  HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE




                                                2
